By the Court:
The prisoner, indicted of the crime óf assault with intent to commit murder, was, upon trial, convicted of an assault with a deadly weapon, made with intent to do great bodily injury, and was thereupon adjudged to suffer imprisonment in the State Prison.
It appears by the bill of exceptions that the Court below gave to the jury numerous and important oral instructions without the consent of the prisoner.
We have no time to go over again the numerous cases in which this has been held erroneous. This was lately done *255to some extent in the case of People v. Sandford, 43 Cal. 29, and the repetition of the error in the present case betrays a degree of ignorance of the plain provisions of the statute and of the uniform decisions of this Court, which is wholly without excuse.
Judgment reversed and cause remanded for a new trial.